Citation Nr: 0024717	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-07 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from August 1968 to 
September 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1996 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified at a hearing held before the 
undersigned Member of the Board on September 2, 1998.  A 
transcript of this hearing has been associated with the 
record on appeal.  The Board remanded this case in December 
1998, and upon completion of the development requested on 
remand, the RO returned the case to the Board in July 2000 
for further appellate review.


FINDING OF FACT

The appellant's claim of service connection for PTSD is 
plausible.


CONCLUSION OF LAW

The appellant has presented a well-grounded claim of service 
connection for PTSD, but VA has not satisfied its duty to 
assist him in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 1998, the Board determined that new and material 
evidence had been submitted to reopen the appellant's claim 
of service connection for PTSD, and remanded for further 
development.  While the claim was pending below at the RO, 
the United States Court of Appeals for Veterans Claims (the 
Court) articulated a three-step analysis for adjudicating 
claims based on new and material evidence: VA must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening VA must determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a); and third, 
if the claim is well grounded, VA may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 
(1999) (en banc).  Accordingly, as this case remains in 
appellate status, the Board will now consider whether the 
claim is well grounded in line with the Court's Elkins-
analysis.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991) 
(precedent decisions of Court are given retroactive effect 
with regard to cases in which the administrative or judicial 
review process is not concluded).

Upon review of the evidence, the Board concludes that the 
claim is well grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  This conclusion is supported by several diagnoses of 
PTSD and by implied findings of a relationship between the 
diagnosis and events the appellant claims to have experienced 
during his military service in the Air Force from August 1968 
to September 1971.  See Gaines v. West, 11 Vet. App. 353 
(1998) (claim for PTSD well grounded where the veteran 
submits (1) medical evidence of a current disability; (2) lay 
evidence (presumed to be credible) of an in-service stressor, 
which in a PTSD case is the equivalent of in-service 
incurrence or aggravation; and (3) medical evidence of a 
nexus between service and the current PTSD disability).  
Accordingly, as the appellant's reopened claim of service 
connection for PTSD is well grounded within the analytical 
framework of Elkins, further development, as set forth below 
in the REMAND section of this decision, is in order.

The Board acknowledges that with the well-grounded analysis, 
it has addressed an element of the claim that was not 
addressed by the RO and therefore, it must be considered 
whether the appellant has been given adequate notice and 
opportunity to respond and, if not, whether he will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  However, the Board concludes that the appellant has 
not been prejudiced by the decision herein.  The Board has 
considered the same law and regulations, and in finding the 
claim well grounded, has resolved in the appellant's favor an 
issue that serves as a "gatekeeping" function in the claims 
process.  Cf. Hensley v. West, 212 F.3d 1255 (Fed. Cir. 
2000).  Moreover, by finding the claim well grounded, any 
further challenge on this issue at the Department-level is 
waived, which hereafter accords the appellant the benefit of 
the duty to assist under 38 U.S.C.A. § 5107(a) (West 1991).  
See Nolen v. Gober, No. 99-7173 (Fed. Cir. Aug. 1, 2000).


ORDER

To the extent of the finding that evidence is sufficient to 
well ground the appellant's claim for service connection for 
PTSD, the appeal is granted.


REMAND

Because the appellant has submitted a well-grounded claim for 
service connection for PTSD, the duty to assist attaches.  
38 U.S.C.A. § 5107(a).  The regulation governing the award of 
service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended during the pendency of this appeal.  64 Fed. Reg. 
32807 (June 18, 1999).  The new version of the regulation is 
effective from March 7, 1997, and hence, as this claim was 
still pending on that date, the revised version must be 
considered.  Karnas, 1 Vet. App. 308, 313 (1991).  One of the 
changes to section 3.304(f) stipulates that an award of 
service connection for PTSD depends on whether there is 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a), which the Board observes is a reference 
to a diagnosis made on the criteria set forth in the DSM-IV.  
In lieu of the fact that additional stressor-verification 
development will be required, as set forth below, the Board 
believes that the RO should have the appellant examined by VA 
in order to determine whether he has a DSM-IV diagnosis of 
PTSD based on his reported stressors.

The Board notes that precedent holdings of the Court issued 
during the pendency of this appeal provide additional 
guidance for the adjudication of claims for service 
connection for PTSD, particularly, with respect to non-combat 
stressors, at issue in this case.  See e.g. Patton v. West, 
12 Vet. App. 272 (1999) (verification of non-combat 
stressors); Suozzi v. Brown, 10 Vet. App. 307 (1997) 
(sufficiency of information to verify stressors); Cohen v. 
Brown, 10 Vet. App. 128 (1997) and Moreau v. Brown, 9 Vet. 
App. 389 (1996).
In the Patton case, the Court found error in the Board's 
decision because the Board did not discuss the special 
evidentiary procedures for PTSD claims based on non-combat 
stressors.  With regard to combat service/stressor 
verification, the record does not reflect that the appellant 
received any awards or decorations for valor, combat 
experience or combat injuries, nor is there any other 
evidence of record that the appellant engaged in combat with 
the enemy.  Where a veteran-claimant did not serve in combat 
or the stressor is not related to combat, his lay testimony, 
by itself, will not be enough to establish the occurrence of 
the alleged stressor.  See West (Carelton) v. Brown, 7 Vet. 
App. 70, 76 (1994); see also Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).  Instead, the record must contain evidence 
which corroborates his testimony as to the occurrence of the 
claimed stressor, and special development procedures are 
required pursuant to the M21-1.  38 C.F.R. § 3.304(d), (f); 
VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, Section 
5.14(c) (Feb. 20, 1996).

Although the appellant has provided rather vague stressor 
accounts which are mainly non-combat based (witnessing deaths 
of Vietnamese civilians and inhumane treatment in the form of 
physical and racially-based verbal abuse from non-
commissioned officers (NCO's) that he claims put him in fear 
for his life, to include putting snakes in his locker, bed 
and shoes after they found out he was afraid of snakes, 
making him walk back to base all alone in the dark, pointing 
a gun at him, etc.), there is evidence from service showing 
treatment for psychiatric-based complaints and accounts by 
medical history of depression and/or excessive worry which, 
in light of the Court's precedent holdings cited above, makes 
it necessary to address the matter of whether there is 
sufficient corroboration of the appellant's stressors upon 
completion of the special development procedures under M21-1, 
Part III, Sec. 5.14(c) for non-combat stressors, and upon 
completion thereof, further medical development to determine 
whether any "behavioral changes" that occurred at or close 
in time to the alleged stressor incidents could possibly 
indicate the occurrence of one or more of the alleged in-
service stressors, as described in detail in the M21-1.  With 
respect to the issue of stressor-verification, it is noted 
that in Suozzi, the Court expressly held that a veteran need 
not prove "every detail" of an alleged stressor.  Id. at 
311.  In Moreau, the Court stated that credible supporting 
evidence of a stressor may be obtained from service records 
or "other sources."  Id. at 395.

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the appellant 
and inform him that may submit any 
additional corroborating evidence he may 
have pertaining to alleged stressors 
experienced during his military service 
from August 1968 to September 1971.  The 
appellant should be advised that a 
meaningful research of his stressors will 
require him to provide the "who, what, 
where and when" of each stressor.  
Further, the RO should inform the 
appellant that he may submit any other 
evidence to verify his alleged stressors 
from military as well as nonmilitary 
sources.  The RO should assist the 
appellant in obtaining such evidence, as 
appropriate.  In connection with this 
development, the RO should ensure that 
all appropriate special development 
procedures mandated by M21-1, Section 
5.14(c) for verification of non-combat 
stressors is fully accomplished and 
documented in the claims folder, to 
include issuance of the special 
development letter to the appellant 
advising him of the steps necessary to 
verify his non-combat stressors.

If deemed necessary based on the 
information provided by the appellant, 
the RO should request verification of his 
stressors with the U. S. Armed Services 
Center for Research of Unit Records 
(USASCRUR).  USASCRUR should attempt to 
verify any detailed stressor information 
provided by the appellant.
All documents, correspondence, reports or 
statements obtained or generated as a 
result of these inquiries should 
thereafter be associated with the claims 
folder.

2.  Following the above, the RO must 
make a specific determination, based 
upon the complete record, with respect 
to whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  In rendering 
this determination, the attention of the 
RO is directed to the law cited in the 
discussion above.  If official service 
records or alternative records discussed 
in M21-1, Part III, Sec. 5.14c 
corroborate the veteran's allegations of 
stressors occurring, the RO should 
specify that information.  The RO should 
also indicate whether any behavioral 
changes that occurred at or close in 
time to the alleged stressor incidents 
could possibly indicate the occurrence 
of one or more of the alleged in-service 
stressors and if so should decide 
whether this evidence needs the 
interpretation by a clinician.  See M21-
1, PartIII, 5.14c (9).  If the RO 
determines that the record establishes 
the existence of a stressor or 
stressors, the RO must specify what 
stressor or stressors in service it has 
determined are established by the 
record.  In reaching this determination, 
the RO should address any credibility 
questions raised by the record.  

3.  If the RO finds that the veteran has 
a verified stressor, it should schedule 
the appellant for a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  This examination, if 
feasible, should be conducted by a 
psychiatrist who has not previously 
examined, evaluated or treated the 
appellant.  The claims folder and a copy 
of this remand must be provided to the 
examiner prior to the examination.  The 
examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  The 
diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether each alleged stressor 
found to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.

In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.

Further, in line with the M21-1 
provisions, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged stressor incidents could possibly 
indicate the occurrence of one or more of 
the alleged in-service stressors.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

4.  The appellant must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

5.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
examination reports to ensure that they 
are in compliance with the directives of 
this REMAND.

6.  After completion of the above, the RO 
should readjudicate the issue on appeal 
(service connection for PTSD), with 
consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this REMAND.  The 
readjudication of the PTSD claim must be 
on a de novo basis as the claim has been 
found well grounded.  Further, the 
readjudication of this claim must be in 
accord with the revised version of 38 
C.F.R. § 3.304(f), as amended effective 
from March 1997.  The RO should also 
carefully consider the benefit of the 
doubt rule within the analytical 
framework provided by applicable caselaw 
for PTSD claims, such as in the Patton, 
Suozzi, Cohen and Moreau decisions.  In 
this regard, if the evidence is not in 
equipoise the RO should explain why.  
Cartwright v. Derwinski, 2 Vet. App. 24, 
26 (1991).  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

7.  The appellant is hereby informed that 
he should assist the RO, to the extent 
possible, in the development of his 
claim, and that failure to cooperate or 
to report for any scheduled examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



